Title: To Benjamin Franklin from James Lovell, 8 February 1779
From: Lovell, James
To: Franklin, Benjamin


Honble Sir,
Philada. Feb 8th. 1779
The Marquis de la Fayette having sailed from Boston the day before the Arrival there of Letters sent from hence for you and him by the President of Congress, I now forward to you duplicates of those Letters with a Course of News Papers Via St Eustatia, having a very fine opportunity to that Island, and hoping they will reach you securely from thence in a dutch Bottom.
I have the Honor to be Sir, Your Friend & humble Servant
James Lovell
Honble Doctr Franklin
 
Notation: Lovell. Phyladelphie 29 jr. 1779. et 8e. fr. 1779.
